Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 5-6, drawn to a polynucleotide comprising two or more nucleic acid encoding proteins selected from the group consisting of ETV2, FOXC2 and FLI1.
Group II, claim(s) 7-12 and 14-15, drawn to a method of reprogramming a somatic cell into vasculogenic cells comprising delivering intracellularly into the somatic cell one or more proteins selected from ETV2, FOXC2 and FLI1.
Group III, claim(s) 7-15, drawn to a method of reprogramming a somatic cell into vasculogenic cells comprising delivering intracellularly into the somatic cell polynucleotides encoding one or more proteins selected from ETV2, FOXC2 and FLI1.
Group IV, claim(s) 7 and 14-15, drawn to a method of reprogramming a somatic cell into vasculogenic cells comprising exposing the somatic cell to an extracellular vesicle produced from a cell containing or expressing one or more proteins selected from ETV2, FOXC2 and FLI1, or polynucleotide encoding one or more proteins selected from ETV2, FOXC2 and RLI1.
Group V, claim(s) 18-21 and 24-25, drawn to a method of reprogramming somatic cells into vasculogenic cells comprising delivering intracellularly into the somatic cell a miR-200 inhibitor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  A polynucleotide is different from a protein and they do not share same or corresponding technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  A polynucleotide is different from a protein and they do not share same or corresponding technical feature.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide comprising two or more nucleic acid encoding proteins selected from the group consisting of ETV2, FOXC2 and FLI1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ginsberg et al., 2012 (Cell, Vol. 151, p. 559-575).  Ginsberg discloses ETS transcription factors ETV2, FLI1 and ERG1 specify pluripotent stem cells into induced vascular endothelial cells (iVECs) (e.g. summary).  ETV2, ERG1 and FLI1 cDNAs were cloned into the pCCL-PGK lentivirus vector (e.g. p. 573, left column, last paragraph).  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.

Group I-IV and group V lack unity of invention because the groups do not share the same or corresponding technical feature.  A miR-200 inhibitor is a chemical compound that is different from a polynucleotide, a protein or an extracellular vesicle produced from a cell and they do not share same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632